[Cite as State v. Styblo, 2011-Ohio-2000.]



                             STATE OF OHIO, BELMONT COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE OF OHIO                                  )    CASE NO. 07 BE 18
                                               )
        PLAINTIFF-APPELLEE                     )
                                               )
VS.                                            )    OPINION AND
                                               )    JUDGMENT ENTRY
KEITH ALAN STYBLO                              )
                                               )
        DEFENDANT-APPELLANT                    )


CHARACTER OF PROCEEDINGS:                           Delayed Application for Reopening

JUDGMENT:                                           Application Dismissed.

APPEARANCES:

For Plaintiff-Appellee:                             Atty. Christopher Berhalter
                                                    Belmont County Prosecutor
                                                    Atty. Daniel P. Fry
                                                    Assistant Prosecuting Attorney
                                                    147-A West Main Street
                                                    St. Clairsville, Ohio 43950

For Defendant-Appellant:                            Keith Styblo, Pro se
                                                    #547-493
                                                    Mansfield Correctional Institution
                                                    P.O. Box 788
                                                    Mansfield, Ohio 44901

JUDGES:

Hon. Cheryl L. Waite
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro
                                                    Dated: April 21, 2011
[Cite as State v. Styblo, 2011-Ohio-2000.]
PER CURIAM.


        {1}      Appellant Keith Alan Styblo has filed a delayed application seeking to

reopen his direct appeal pursuant to App.R. 26(B)(5), which states: “An application

for reopening shall be granted if there is a genuine issue as to whether the applicant

was deprived of the effective assistance of counsel on appeal.” Appellant was tried,

convicted and sentenced on three counts of rape and two counts of gross sexual

imposition. He then filed a timely direct appeal to this Court. Appellant argued on

appeal that the jury verdict was against the manifest weight of the evidence, that

character witnesses should have been permitted to testify at trial, and that the

victims’ medical records should have been allowed as evidence. We upheld the

conviction and sentence, and no further appeal to the Ohio Supreme Court was

taken. State v. Styblo, 7th Dist. No. 07 BE 18, 2008-Ohio-4820. Appellant now

claims that his counsel on appeal failed to preserve an issue for federal review, failed

to follow certain appellate rules regarding the brief filed on appeal, failed to argue that

prosecutorial misconduct occurred, failed to argue ineffective assistance of trial

counsel, and improperly challenged the manifest weight of the evidence. For the

following reasons, we find that Appellant’s application for reopening was not filed

within the time period allowed by App.R. 26, and we must dismiss the application.

        {2}      In State v. Reed (1996), 74 Ohio St.3d 534, 535, 660 N.E.2d 456, the

Ohio Supreme Court held that the two prong analysis found in Strickland v.

Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674, is the appropriate

standard to assess a defense request for reopening under App.R. 26(B)(5). The

applicant must prove that his counsel was deficient for failing to raise the issues he
                                                                                     -2-

now presents. He must also show that had he presented those claims on appeal,

there was a “reasonable probability” he would have been successful. Reed at 536.

         {3}   Before reaching the merits of the application, though, we must

determine whether the application for reopening was filed within the time limits set by

App.R. 26(B). App.R. 26(B)(1) states: “An application for reopening shall be filed in

the court of appeals where the appeal was decided within ninety days from

journalization of the appellate judgment unless the applicant shows good cause for

filing at a later time.”   Appellant failed to meet this deadline.   Our Opinion was

journalized on September 18, 2008. The application for reopening was not filed until

February 22, 2011. This was more than two years after the 90-day deadline expired.

Appellant contends that he has good cause for filing the application for reopening so

late. Appellant claims that he was delayed because his attorney did not send him a

copy of our Opinion, because he did not see the Opinion until December 2008, and

because someone in the prison told him he could not file any further challenges to his

appeal because he waited too long to file a direct appeal with the Ohio Supreme

Court.

         {4}   We note that Appellant has not filed any affidavits from his attorneys or

from anyone within the prison confirming these alleged facts, and for this reason

alone we may reject this application. It is up to Appellant to establish good cause by

citing to parts of the record and providing us with supplemental affidavits. App.R.

26(B)(2)(e); State v. Ross, 5th Dist. No. 2007-CA-00127, 2008-Ohio-5578, ¶15.
                                                                                   -3-

      {5}      Appellant’s argument for establishing good cause is based partly on a

misunderstanding of the law. He blames his late application for reopening on his

understanding that he could not file the application after he had missed the 45-day

deadline for filing an appeal to the Ohio Supreme Court of our September 18, 2008,

Opinion. Appellant is incorrect, because he could have filed a motion for delayed

appeal to the Ohio Supreme Court beyond the usual 45-day deadline. S.Ct. Prac. R.

2.2(A)(4). However, It is immaterial whether Appellant was correct or incorrect about

the deadline for filing an appeal to the Ohio Supreme Court because an application

for reopening under App.R. 26 is collateral to the direct appeal and may be filed and

considered before, during, or after the Ohio Supreme Court resolves the direct

appeal.     State v. Tribble, 7th Dist. No. 07 MA 205, 2010-Ohio-1108, ¶6.       “The

provisions of App.R. 26(B) were specifically designed to provide for a specialized

type of postconviction process.     The rule was designed to offer defendants a

separate collateral opportunity to raise ineffective-appellate-counsel claims beyond

the opportunities that exist through traditional motions for reconsideration and

discretionary appeals to our court or the Supreme Court of the United States.”

Morgan v. Eads, 104 Ohio St.3d 142, 2004-Ohio-6110, 818 N.E.2d 1157, ¶8.

      {6}      Appellant may not base his late filing on his alleged misunderstanding

about the distinctions between a direct appeal to the Ohio Supreme Court and the

filing of an application for reopening. Ignorance of the law does not establish good

cause to excuse an untimely filing application for relief under App.R. 26(B). State v.

Reddick (1995), 72 Ohio St.3d 88, 91, 647 N.E.2d 784.
                                                                                      -4-

       {7}    Appellant, like every other criminal defendant, was required to file his

application for reopening within 90 days of the journalization of our judgment entry.

“Consistent enforcement of the rule's deadline by the appellate courts in Ohio

protects on the one hand the state's legitimate interest in the finality of its judgments

and ensures on the other hand that any claims of ineffective assistance of appellate

counsel are promptly examined and resolved.” State v. Gumm, 103 Ohio St.3d 162,

2004-Ohio-4755, 814 N.E.2d 861, ¶7.

       {8}    Appellant did not file his application for reopening on time, and he has

not shown good cause for the late filing. Therefore, we dismiss the application.


Waite, P.J., concurs.

Vukovich, P.J., concurs.

DeGenaro, J., concurs.